Charles P. Daly, Chief Justice.
I think the decision of the judge below was correct. The appellant’s counsel conceded upon the argument, that 156th street had never been dedicated as a public street, and that they did not put their claim upon that ground, but upon the ground that, as between the parties to the deeds under which the plaintiff and the defendants derived their titles to the lands held by them respectively, a *362right of way to the extent of 156th street, as that street is laid down upon the commissioners’ map of 1807, passed to the original grantors. This is assumed to follow from the fact that Mrs. Audubon, when she conveyed the land in 1851 to her two sons in separate parcels, conveyed all on the north of the center line of 156th street to her son Victor G., and all on the south of that line to her son John W., the plaintiff’s title being derived under Victor G., and the defendants’ under John W. Audubon.
It does not necessarily follow that, because Mrs. Audubon bounded the lands conveyed to her two sons upon 156th street, that the effect of it was to give to each of them a right of way to the extent of the designated street, whether it was accepted or not by the public authorities as a public street. It was laid down upon the commissioners’ map of 1807 as a street, and in view of the possibility that it might be accepted by the public authorities and laid out as a street, she made out her conveyances in anticipation of an event that was not only possible but highly probable. It never was, however, accepted by the public authorities, but on the contrary, upon the map of the city, of the commissioners of the Central Park of 1869, who had authority from the legislature to lay out that part of the city in streets, it was omitted, and in the deed of the land conveyed to the plaintiff, and bounded by the north line of 156th street, the street is declared not be opened or laid out. No easement therefore, or right of way to the whole extent of the land designated upon the map of 1807 as 156th street, was ever acquired by the plaintiff under the deeds of Mrs. Audubon, or by any dedication or acceptance of it as a street.
When Mrs. Audubon conveyed the separate parcels to her sons in 1851, there was a lane, as shown in Exhibit R, extending from the 11th avenue, and running along what is now the defendant’s land, and then across 156th street, which about that time was abandoned, and, as would seem, for the general convenience of all parties, and with their implied consent, a new lane was substituted, running along the 11th avenue to 156th street, and then along 156th street, between what are now the lands of the plaintiff and the defendants; which lane on 156th street is now 25 to 27 feet in breadth, and wide enough for a *363carriage; which lane has been substantially in the same place and in use uninterruptedly as a public way, since at least 1852. This lane is now inclosed on each side with a fence, the defendant’s husband having been the first to put up a fence on the plaintifE’s side, about fourteen years before the trial, which four or five years before the trial, he moved a few feet, encroaching upon the lane.
The deeds made by Mrs. Audubon to her sons, each contained a covenant that she and her heirs, &c., should have a sufficient right of way through and along the part of the 12th avenue and 156th street then conveyed, for all legal purposes,, to use the same as a public road, and the lane now in use as a substitute for the former one was made by Mr. Audubon, one of the grantees, in 1852, as would seem, in conformity with and to carry out this covenant.
If Mrs. Audubon meant that this easement or right of way should extend along the line and to the breadth of 156th street as that street was then laid down upon the map referred to, it. was an easy matter to have said so, instead of using such language in her deeds as “ a siifficient right of way for all legal purposes, to use as a public road,” which shows that what she meant was what already existed, a sufficient public road through the land, and which, immediately after her conveyance, was carried out by changing the old road or lane, and running it between the two separate pieces of land she had conveyed to her sons, and bounded by the center line of 156th street, as that street was laid down on the pre-existing map.
This lane the plaintiff has the enjoyment of in common with the public, and it is all the easement she has in the land lying between her and the defendants, beyond any right she may have acquired by the conveyance made to her husband by the executrix of John W. Audubon, which it is not material here to inquire into.
The judgment should be affirmed.
Robinson' and Joseph F. Dalt, JJ., concurred.
Judgment affirmed.*

 Affirmed also by the Court of Appeals.